IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-90-285-02


                      EX PARTE MARTIN GUTIERREZ, JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W15-12273-J(A) IN THE 3RD DISTRICT COURT
                           FROM DALLAS COUNTY


        Per curiam.

                                            ORDER

        Applicant was convicted of murder and sentenced to 60 years’ imprisonment. The Fifth

Court of Appeals affirmed his conviction.       Gutierrez v. State, No. 05-16-00638-CR (Tex.

App.—Dallas, Jan. 2, 2018). Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        On Oct. 9, 2019, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary
investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 15, 2020
Do not publish